DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejection Status
Even if entered, the rejection of record would be maintained. See below.
Response to Arguments
Applicant's arguments filed 9 February 2022 have been fully considered but they are not persuasive. 
Applicant argues that Kravitz requires two surfaces, but Applicant’s invention only requires one. This is not commensurate in scope with the claims.
Applicant argues that Kravitz fails to teach displaying graphical information on the interactive surface.  As pointed out in the previous office action, this is not the case.  Kravitz teaches showing graphical elements (221a & 222a) on the interactive surface. (Fig 2a) The fact that other graphical elements (223a & 224a) are displayed on the floor (210a) is immaterial.  Kravitz teaches each and every element of the claims as written (and as amended).  This being the case, Kravitz anticipates the claimed invention.
For this reason, the rejections are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799